DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-11, 14, 19 and 21-31 of U.S. Patent No.11, 290,142. Although the claims at issue are not identical, they are not patentably distinct from each other because both relate expressly to apparatus or a method of a mobile communication device case. 
The present application of claim 1 is include substantially the same features as claims 1, 14 and 19 of the patent and broader than the claims 1, 14 and 19.
The present application of claim 13 is met by claims 14 and 23 of patent
The present application of claim 18 is include substantially the same features as claim 19 of the patent and broader than the claim 19.

Please see the direct claim comparison blow:
Instant claim 1
Patent 11,290,142 claim 1
A device comprising: a base configured to be coupled to a mobile communication device; a handle comprising a grip and a shaft, the shaft characterized by a longitudinal handle axis, the grip coupled to the shaft at spaced-apart portions; a bracket disposed on the base, the bracket comprising a distal anchor, a proximal anchor and a middle anchor; each of the distal anchor, proximal anchor and middle anchor having a channel that is coaxial with a longitudinal bracket axis; wherein the channel accommodates the shaft and allows the shaft to be slidably translated along and rotated about the longitudinal bracket axis and longitudinal handle axis within the channel between a first orientation, in which the handle and grip are rotated flush with the base; and a second orientation that is different than the first orientation, in which the handle and grip are fixed at an angle relative to the base.  

A device comprising: a base configured to be coupled to  a mobile communication device, a handle comprising a grip and a shaft, the shaft characterized by a longitudinal handle axis, the grip coupled to the shaft at spaced-apart portions that include a first connecting region and a second connecting region;  a bracket disposed on the base, the bracket comprising a distal anchor, a proximal anchor and a middle anchor; each of the distal anchor, proximal anchor and middle anchor having a channel that is coaxial with  a longitudinal bracket axis; the distal anchor spaced apart from the middle anchor by a first separation space, and the middle anchor spaced apart from the proximal anchor by a second separation space; wherein the channel accommodates the shaft and allows the shaft to be slidably translated along and rotated about the longitudinal bracket axis and longitudinal handle axis within the channel between a first orientation, in which the handle and grip are rotated flush with the base; and a second orientation that is different than the first orientation, in which the handle and grip are fixed at an angle relative to the base.  

Claim 13. A device comprising: a base comprising a holder for a mobile communication device; a bracket disposed on the base, the bracket comprising a distal anchor, proximal anchor and middle anchor; each of the distal anchor, proximal anchor and middle anchor having a channel that is coaxial with a longitudinal bracket axis; the distal anchor spaced apart from the middle anchor by a first separation space, and the middle anchor spaced apart from the proximal anchor by a second separation space; a handle comprising a grip and a shaft, the shaft characterized by a longitudinal handle axis, the grip coupled to the shaft at spaced-apart portions that include a first connecting region and a second connecting region; wherein the channel accommodates the shaft and allows the shaft to be slidably translated along and rotated about the longitudinal bracket axis and longitudinal handle axis within the channel between a first orientation, in which the handle and grip are rotated flush with the base; and a second orientation that is different than the first orientation, in which the handle and grip are fixed at an angle relative to the base; wherein the handle and bracket are dimensioned such that in the first orientation, the first separation space accommodates the first connecting region and the second separation space accommodates the second connecting region; and wherein channel is configured as a dovetail pin socket and the first connecting region and second connecting region form corresponding dovetail pins, wherein the dovetail pin socket and dovetail pins cooperate to fix the handle and grip in the second orientation.  

Claim 14. A device comprising: a base comprising a holder for a mobile communication device; a bracket disposed on the base, the bracket comprising a distal anchor, proximal anchor and middle anchor; each of the distal anchor, proximal anchor and middle anchor having a channel that is coaxial with  a longitudinal bracket axis; the distal anchor spaced apart from the middle anchor by a first separation space, and the middle anchor spaced apart from the proximal anchor by a second separation space; a handle comprising a grip and a shaft, the shaft characterized by a longitudinal handle axis, the grip coupled to the shaft at spaced-apart portions that include a first connecting region and a second connecting region; wherein the channel accommodates the shaft and allows the shaft to be slidably translated along and rotated about the longitudinal bracket axis and longitudinal handle axis within the channel between a first orientation, in which the handle and grip are rotated flush with the base; and a second orientation that is different than the first orientation, in which the handle and grip are fixed at an angle relative to the base; wherein the handle and bracket are dimensioned such that in the first orientation, the first separation space accommodates the first connecting region and the second separation space accommodates the second connecting region; and wherein channel is configured as a keyslot and the first connecting region and second connecting region form corresponding keys, wherein the keyslot and keys cooperate to fix the handle and grip in the second orientation.
Claim 23. wherein the channel and the first connecting region and/or second connecting region cooperate to make a tongue-and-groove or dovetail connection to fix the handle and grip in the second orientation.  
Claim 18. A device comprising: a base comprising a holder for a mobile communication device; a bracket disposed on the base, the bracket comprising a distal anchor, proximal anchor and middle anchor; each of the distal anchor, proximal anchor and middle anchor having a channel that is coaxial with a longitudinal bracket axis; a handle comprising a grip and a shaft, the shaft characterized by a longitudinal handle axis, the grip coupled to the shaft at spaced-apart portions; wherein the channel accommodates the shaft and allows the shaft to be slidably translated along and rotated about the longitudinal bracket axis and longitudinal handle axis within the channel between a first orientation, in which the handle and grip are rotated flush with the base; and a second orientation that is different than the first orientation, in which the handle and grip are fixed at an angle relative to the base; and wherein the handle further comprises a first magnet, the bracket further comprises a second magnet, and the first magnet and second magnet cooperate to fix the handle and the grip in the second orientation.  


Claim 19. A device comprising: a base comprising a holder for a mobile communication device; a bracket disposed on the base, the bracket comprising a distal anchor, proximal anchor and middle anchor; each of the distal anchor, proximal anchor and middle anchor having a channel that is coaxial with  a longitudinal bracket axis; the distal anchor spaced apart from the middle anchor by a first separation space, and the middle anchor spaced apart from the proximal anchor by a second separation space; a handle comprising a grip and a shaft, the shaft characterized by a longitudinal handle axis, the grip coupled to the shaft at spaced-apart portions that include a first connecting region and a second connecting region; wherein the channel accommodates the shaft and allows the shaft to be slidably translated along and  rotated about the longitudinal bracket axis and longitudinal handle axis within the channel between a first orientation, in which the handle and grip are rotated flush with the base; and a second orientation that is different than the first orientation, in which the handle and grip are fixed at an angle relative to the base; wherein the handle and bracket are dimensioned such that in the first orientation, the first separation space accommodates the first connecting region and the second separation space accommodates the second connecting region; and wherein the handle further comprises a first magnet, the bracket further comprises a second magnet, and the first magnet and second magnet cooperate to fix the handle and the grip in the second orientation.  



Claim 2 of present application is met by claim 6 of patent. 
Claim 3 of present application is met by claim 6 of patent. 
Claims 4, 14 and 19 of present application is met by claims 8 and 25 of patent. 
Claims 5 and 15 of present application is met by claims 9, 26 and 30 of patent. 
Claims 6, 16, 17 and 20 of present application is met by claims 10, 27, 28 and 31 of patent. 
Claim 7 of present application is met by claim 11 of patent. 
Claim 8 of present application is met by in parts of claims 1, 14 and 19 of patent. 
Claim 9 of present application is met by claim 21 and in parts of claims 14 and 19 of patent. 
Claim 10 of present application is met by claim 22 and in parts of claim 14 of patent. 
Claim 11 of present application is met by claim 23 of patent. 
Claim 12 of present application is met by claim  24 of patent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649